Citation Nr: 0122452	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  96-49 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted with 
which to reopen a line of duty determination in order to 
establish the veteran's eligibility for service connection 
for residuals of a motor vehicle accident.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to May 
1982, and from November 1982 to September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran responded with a July 1996 notice of 
disagreement.  He was afforded a May 1998 statement of the 
case, and perfected his appeal with the filing of a July 1998 
VA Form 9.  

The veteran previously perfected appeals on the issues of 
entitlement to increased initial ratings for a psychiatric 
disability and impingement syndrome of the right shoulder.  
However, in a June 2000 written statement, the veteran 
withdrew his appeal of these issues; thus, they are no longer 
before the Board.  38 C.F.R. § 20.204 (2000).  


FINDINGS OF FACT

1.  In a December 1983 final Board decision, the veteran's 
July 13, 1980, motor vehicle accident was found not to have 
occurred within the line of duty.  

2.  The evidence submitted by the veteran in support of his 
application to reopen his line of duty determination is 
cumulative and redundant of previously submitted evidence, 
and is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The Board's December 1983 decision, which found the 
veteran's July 1980 motor vehicle accident was not incurred 
in the line of duty, is final.  38 U.S.C. § 4004(b) (1982); 
38 C.F.R. § 19.104 (1983) [38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (2000).  

2.  New and material evidence has not been submitted with 
which to reopen a line of duty determination in order to 
establish the veteran's eligibility for service connection 
for residuals of a motor vehicle accident.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

On July 13th, 1980, the veteran sustained various physical 
injuries in a motor vehicle accident.  He subsequently filed 
a claim for service connection for residuals of this 
accident.  He argued that there was no misconduct; rather, 
that he swerved to avoid hitting two women, going through a 
stop sign in the process, and thus incurring injuries.  In a 
December 1983 decision, the Board considered a police report, 
private hospitalization reports, and the veteran's service 
records and personal statements.  The July 1980 traffic 
report cites the veteran's failure to stop for a stop sign 
when he was unable to negotiate a curve at the speed he was 
going.  He subsequently crashed into a house.  An RO 
administrative decision in the file indicates the veteran had 
been drinking; no alcohol testing was conducted.  The veteran 
himself denied the involvement of any alcohol use.  The Board 
considered the above and found the veteran's in-service motor 
vehicle accident to have been the result of his own willful 
misconduct; therefore, his injuries were determined not to 
have been incurred in the line of duty, and service 
connection for the residuals was denied.  

In October 1994, the veteran filed an application to reopen 
his claim for service connection for residuals of his July 
1983 motor vehicle accident.  This application was denied by 
the RO based on the lack of new and material evidence that 
the veteran's injuries were incurred in the line of duty.  

In support of his application to reopen, the veteran has 
offered his own assertions.  In various written statements to 
the Board, as well as at an October 1997 hearing before a 
Member of the Board, the veteran asserts that he lost control 
and crashed his motorcycle while swerving to miss two people 
in the middle of the road; he indicates the accident was 
unrelated to a reckless failure to stop at a stop sign.  The 
veteran also submitted a duplicate copy of the 1980 police 
report showing the veteran "failed to stop for a stop sign, 
drove over curb and into house."  

The record subsequent to the Board's 1983 decision also 
reflects receipt of duplicate service medical records; 
photographs of the veteran; VA and private medical records 
showing treatment for physical and psychiatric disabilities; 
and VA examination reports pertinent to the veteran's 
psychiatric problems.  

Initial Matter

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  The liberalizing 
provisions of the VCAA are applicable to the issue on appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  However, nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
38 U.S.C.A. § 5103A(f) (West Supp. 2001).

The Board notes that VA has amended its regulations to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits or who attempts to reopen a 
previously denied claim.  66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  The provisions implementing the 
VCAA are applicable to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.  

With respect to notification provisions under the VCAA, to 
include as implemented in newly published regulations, the 
Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to such insofar as VA has 
already met its obligations to the veteran in connection with 
his claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  Specifically, the veteran in this case has been 
notified as to the laws and regulations governing misconduct, 
the finality of prior decisions and the reopening of claims, 
and has, by information letters, rating actions, the 
statement of the case and supplemental statements of the 
case, been advised of the evidence and authority considered 
in connection with his appeal, and the evidence needed to 
reopen his claim throughout the procedural course of the 
claims process.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  The second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), which relates to the assistance 
VA will provide to a claimant trying to reopen a finally 
decided claim, provides rights in addition to those provided 
by the VCAA.  The authority for such additional assistance is 
provided by 38 U.S.C.A. § 5103A(g) (West Supp. 2001), which 
sets out that nothing in § 5103A shall be construed to 
preclude VA from providing such other assistance to a 
claimant in substantiating a claim as VA considers 
appropriate.  Because VA has no authority to make the above-
cited provisions retroactively effective, they are applicable 
on the date of the rule's final publication, August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  They are not applicable to the 
veteran's claim to reopen, which was received long before 
that date.

For the reasons set out above, the veteran will not be 
prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim anew in light of the newly published regulations found 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), 
or without first affording the veteran opportunity to respond 
specific to the new regulatory language.  A remand for 
adjudication by the RO would thus serve only to further delay 
resolution of the veteran's claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty; however, no compensation shall 
be paid if the disability is a result of the veteran's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§§ 105(a), 1131 (West 1991); 38 C.F.R. §§3.1(n), 3.301(c)(2) 
(2000).

VA regulations define willful misconduct as an act involving 
conscious wrongdoing or known prohibited action.  38 C.F.R. § 
3.1(n).  Further, willful misconduct involves deliberate or 
intentional wrongdoing with knowledge of or wanton and 
reckless disregard of probable consequences.  38 C.F.R. § 
3.1(n)(1).  A mere technical violation of police violations 
or ordinances will not per se constitute willful misconduct. 
38 C.F.R. § 3.1(n)(2).  Willful misconduct will not be 
determinative unless it is the proximate cause of injury, 
disease or death.  38 C.F.R. § 3.1(n)(3).

The veteran seeks to establish service connection for 
residuals of a motor vehicle accident.  In a 1983 decision, 
the Board determined that the injuries sustained by the 
veteran in his July 1980 motor vehicle accident were not 
within the line of duty.  The Board indicated that the 
veteran should reasonably have known the consequences of 
failing to stop at a stop sign and that such could only be 
characterized as willful misconduct, proximately resulting in 
the claimed residual injuries.  The 1983 Board decision is 
final.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 (1983) 
[38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(2000).  It may only be reopened if new and material evidence 
is added to the record.  38 U.S.C.A. §§ 5108, 7104 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.156(a) (2000).  


When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2000); Evans v. 
Brown, 9 Vet. App. 273 (1996).  New evidence is that which is 
not cumulative or redundant of previously considered 
evidence; material evidence is that which is relevant and 
probative to the issue at hand, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Review of the claims file reveals that none of the evidence 
received since the 1983 Board decision is new and material.

Considering first the police accident report, this document 
is an exact copy of a report of record at the time of the 
Board's 1983 denial.  In fact, it was cited within the 
Board's December 1983 denial.  Obviously, it cannot be 
considered new as defined by 38 C.F.R. § 3.156(a).  

Next, the veteran has offered his own contentions in support 
of his application to reopen.  According to his statements, 
the sole cause of his accident was not his failure to obey a 
stop sign, but rather the presence of pedestrians in the 
street which caused him to swerve his vehicle and lose 
control.  However, the veteran offered these same contentions 
prior to the 1983 Board decision, and they are also cited 
explicitly therein.  He has not otherwise offered any new 
facts or evidence which would shed new or additional light on 
the 1980 motor vehicle accident; therefore, the veteran's 
assertions are merely cumulative and redundant of evidence 
previously considered by the VA, and are not new within the 
meaning of 38 C.F.R. § 3.156(a).  

The Board also notes as newly received duplicate copies 
service records, which are not new, and, both VA and private 
medical evidence.  The medical evidence is new, not having 
previously been considered.  However, such does not speak to 
the matter at issue in that the additionally received medical 
evidence does not provide any additional or different 
information relevant to the circumstances surrounding the 
veteran's motor vehicle accident so as to be considered 
material to the line of duty/misconduct question.  As such, 
it is not sufficient to reopen the claim.  

In conclusion, the evidence submitted since the final denial 
of the veteran's claim is not new and material, and 
therefore, his application to reopen his line of duty 
determination, in order to establish eligibility for service 
connection for residuals of a motor vehicle accident, must be 
denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

The veteran's application to reopen his line of duty 
determination, in order to establish eligibility for service 
connection for residuals of a motor vehicle accident, is 
denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

